PER CURIAM.
This is an appeal and cross-appeal of a judgment entered after a jury trial in an uninsured motorist case. We affirm in part and reverse in part.
Plaintiff-appellee Ramon J. Maytin recovered judgment against defendant-appellant Allstate Insurance Company, his uninsured motorist carrier. The trial court awarded attorney’s fees to the plaintiff on account of a proposal for settlement which was not accepted by Allstate. The trial court granted a 1.5 multiplier in making the award.
Subsequently the Florida Supreme Court announced Sarkis v. Allstate Ins. Co., 863 So.2d 210 (Fla.2003), which prohibited the use of a multiplier in awarding attorney’s fees under section 768.79, Florida Statutes or Florida Rule of Civil Procedure 1.442. 863 So.2d at 223. The plaintiff confesses error on this point, conceding that the Sarkis decision applies to this case and requires elimination of the multiplier. We therefore reverse the attorney’s fee judgment and remand it for recalculation without the multiplier.
We affirm as to all remaining issues. We reject the defendant’s claim that the verdict regarding future pain and suffering is against the manifest weight of the evidence. See Kmart Corp. v. Bracho, 776 So.2d 342, 343 (Fla. 3d DCA 2001); Delva v. Value Rent-A-Car, 693 So.2d 574, 577 (Fla. 3d DCA 1997).
On the cross-appeal, we conclude that the trial court correctly limited the amount of the judgment to the policy limits. That being so, we reject the defendant’s remaining point on appeal as moot.
Affirmed in part, reversed in part, and remanded for reduction of attorney’s fee judgment.